Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 27, 30-35 and 37are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2011/0211380)  in view of Staring (US 2017/0279305)
Regarding claim 26, Brown teaches a shared power converter circuit for a wireless energy transfer system, the shared power converter circuit (Fig. 8) comprising:	
a leading half bridge (see 802 and 804, Fig. 8); a first transmitter coil coupled between the leading half bridge and the first trailing half bridge (See 814a, Fig. 8); a second transmitter coil coupled between the leading half bridge and the second trailing half bridge (See 814a, Fig. 8); and a processor (See 0051 and 0052) configured to: and apply a first set of switch signals to the leading half bridge; apply a second set of switch signals to the first trailing half bridge, the second set of switch signals phase-shifted from the first set of switch signals (see 0045 Fig 2.); apply a third set of switch signals to the second trailing half bridge, the third set of switch signals phase-shifted from the first set of switch signals (see Fig. 2).
Yet, Brown does not disclose a first trailing half bridge ;a second trailing half bridge.
However, Staring in the same field of inductive power transfer teaches a first trailing half bridge (see Fig. 4, S3 or S4; Staring); a second trailing half bridge (see Fig. 4, S3 or S4).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Brown by having a first trailing half bridge and a second trailing half bridge as discloses by Staring in order to allow enhanced overall control in addition to permitting high-frequency wave generation, improving the closed-loop response time and power density.
Regarding claim 27, The shared power converter circuit of claim 26, wherein: the first set of switch signals and the second set of switch signals have a first phase difference; and the first set of switch signals and the third set of switch signals have a second phase difference different from the first phase difference (see para 0037, 0038 and 0045, Fig. 2 and 10; Brown).
Regarding claim 30, The combination teaches the second set of switch signals are phase-shifted from the first set of switch signals by a first time; and the third set of switch signals are phase-shifted from the first set of switch signals by a second time different from the first time (see para 0037, 0038 and 0045, Fig. 2 and 10; Brown).
Regarding claim 31, The combination teaches the second set of switch signals are phase-shifted from the first set of switch signals based on characteristics of a first receiver device coupled to the first transmitter coil; and the third set of switch signals are phase-shifted from the first set of switch signals based on characteristics of a second receiver device coupled to the second transmitter coil (see Fig. 2 and 10; Brown).
Regarding claim 32, The combination teaches a third trailing half bridge (see would have been obvious since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St Regis Paper Co. V. Bemis Co., 193 USPQ 8.); and a third transmitter coil coupled between the leading half bridge and the third trailing half bridge, wherein the processor is further configured to apply a fourth set of switch signals to the third trailing half bridge, the fourth set of switch signals phase-shifted from the first set of switch signals (see para 0037, 0038 and 0045, Fig. 2 and 10; Brown).
Regarding claim 33, the combination teaches a wireless transmitter device comprising: a first transmitter coil; a second transmitter coil; a power converter coupled to the first transmitter coil and the second transmitter coil; and a processing device coupled to the power converter and configured to: apply a first alternating current signal to the first transmitter coil to transfer a first amount of energy to a first receiver device; and apply a second alternating current signal to the second transmitter coil to transfer a second amount of energy to a second receiver device, the second amount of energy different from the first amount of energy (Please see the rejection of Claim 26).
Regarding claim 34, the combination teaches wherein the power converter comprises: a leading half bridge comprising a first switching element (See 814a, Fig. 8) and (See 814b, Fig. 8) and a fourth switching element (see Fig. 4, S3 or S4; Staring); and a second trailing half bridge comprising a fifth switching element (See 814c, Fig. 8) and a sixth switching element (would have been obvious since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St Regis Paper Co. V. Bemis Co., 193 USPQ 8. ).
Regarding claim 35, the combination teaches the processing device is further configured to: apply a first set of switch signals to the leading half bridge; apply a second set of switch signals to the first trailing half bridge, the second set of switch signals phase-shifted from the first set of switch signals; and apply a third set of switch signals to the second trailing half bridge, the third set of switch signals phase-shifted from the first set of switch signals (see para 0037, 0038 and 0045, Fig. 2 and 10; Brown).
Regarding claim 37, the combination teaches wherein: a sensor detects a first receiver device coupled to the first transmitter coil; the first amount of energy is transferred from the first transmitter coil to the first receiver device; the sensor detects a second receiver device coupled to the second transmitter coil; and the second amount of energy is transferred from the second transmitter coil to the second receiver device (see para 0021).
Regarding claim 38, the combination teaches wherein the processing device receives a ping from at least one of the first receiver device or the second receiver device to determine when the first receiver device or the second receiver device is coupled to at least one of the first transmitter coil or the second transmitter coil (see para 0021; Brown).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Brown (US 2011/0211380)  in view of Staring (US 2017/0279305) in further view of Partovi (US 11,316,371).
Regarding claim 28, the combination teaches the device.
Yet does not disclose a sensor detects a first receiver device coupled to the first transmitter coil; the first phase difference results in a first amount of energy being transferred from the first transmitter coil to the first receiver device; the sensor detects a second receiver device coupled to the second transmitter coil; and the second phase difference results in a second amount of energy being transferred from the second transmitter coil to the second receiver device.
However, Partovi teaches a sensor detects a first receiver device coupled to the first transmitter coil; the first phase difference results in a first amount of energy being transferred from the first transmitter coil to the first receiver device; the sensor detects a second receiver device coupled to the second transmitter coil; and the second phase difference results in a second amount of energy being transferred from the second transmitter coil to the second receiver device (Col 11 line 40 to 45). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Brown by having a sensor detects a first receiver device coupled to the first transmitter coil; the first phase difference results in a first amount of energy being transferred from the first transmitter coil to the first receiver device; the sensor detects a second receiver device coupled to the second transmitter coil; and the second phase difference results in a second amount of energy being transferred from the second transmitter coil to the second receiver device as discloses by Partovi in to provide power to multiple devices concurrently without the need to change hardware in an efficient and compact manner.
Regarding claim 29 the combination teaches wherein the first amount of energy transferred to the first receiver device is transferred concurrently with the second amount of energy transferred to the second receiver device (Col 11 line 40 to 45).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and in further view of Manico (US 2008/0258679).
Regarding claim 36, The combination teaches, wherein the processing device is further configured to cause one or more switch signal characteristics to be transmitted to the signal generator and, based on the one or more switch signal characteristics, the signal generator is configured to: generate a first switch signal and a second switch signal; transmit the first switch signal to the first switching element; transmit the second switch signal to the second switching element; generate a third switch signal and a fourth switch signal; transmit the third switch signal to the third switching element; and
transmit the fourth switch signal to the fourth switching element (see Fig. 2 and 10; Brown). 
Yet does not disclose a signal generator coupled to the processing device.
However, Manico in the same filed teaches a signal generator coupled to the processing device (para 0027).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Brown by having a signal generator coupled to the processing device in order to provide a constant reference that allows fine tuning during power exchange.   


Claims 39- 45 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Partovi (US 11316371).
Regarding claim 39, Brown teaches a method of operating a wireless transmitter device that is coupled to or includes a shared power converter comprising a leading half bridge and multiple trailing half bridges (Fig. 8), the method comprising: forming a first full bridge in the shared power converter to transfer a first amount of energy from a first transmitter coil to the first receiver device; forming a second full bridge in the shared power converter to transfer a second amount of energy from a second transmitter coil to the second receiver device, the second amount of energy different from the first amount of energy (See 0051 and 0052).
Yet Brown does not disclose detecting a first receiver device on a transmitting surface of the wireless transmitter device; detecting a second receiver device on the transmitting surface of the wireless transmitter device.
However, Partovi teaches detecting a first receiver device on a transmitting surface of the wireless transmitter device; detecting a second receiver device on the transmitting surface of the wireless transmitter device (Col 11 line 40 to 45). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Brown by detecting a first receiver device on a transmitting surface of the wireless transmitter device; detecting a second receiver device on the transmitting surface of the wireless transmitter device as discloses by Partovi in to provide power to multiple devices concurrently without the need to change hardware in an efficient and compact manner. 
Regarding claim 40, the combination teaches forming the first full bridge comprises: applying a first set of switch signals to the leading half bridge; and applying a second set of switch signals to a first trailing half bridge that is coupled to the first transmitter coil, the second set of switch signals phase-shifted from the first set of switch signals; and forming the second full bridge comprises: applying the first set of switch signals to the leading half bridge; and applying a third set of switch signals to a second trailing half bridge that is coupled to the second transmitter coil, the third set of switch signals phase-shifted from the first set of switch signals (see para 0037, 0038 and 0045, Fig. 2 and 10; Brown).
Regarding claim 41, the combination teaches the second set of switch signals are phase-shifted from the first set of switch signals by a first time; and the third set of switch signals are phase-shifted from the first set of switch signals by a second time, the second time different from the first time (see para 0037, 0038 and 0045, Fig. 2 and 10; Brown).
Regarding claim 42, The combination teaches the method yet does not disclose wherein the first amount of energy and the second amount of energy are transferred to the first receiver device and the second receiver device, respectively, simultaneously (Col 11 line 40 to 45; Partovi).
Regarding claim 43, The method of claim 39, wherein the first full bridge and the second full bridge are formed simultaneously (Col 11 line 40 to 45; Partovi).
Regarding claim 44, The combination teaches detecting a (see para 0037, 0038 and 0045, Fig. 2 and 10; Brown)
Regarding claim 45, the combination teaches wherein the first amount of energy, the second amount of energy, and the third amount of energy are transferred to the first receiver device, the second receiver device, and the third receiver device, respectively, simultaneously (Col 11 line 40 to 45).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             August 13, 2022